
	
		I
		111th CONGRESS
		1st Session
		H. R. 3007
		IN THE HOUSE OF REPRESENTATIVES
		
			June 23, 2009
			Mr. Kanjorski
			 introduced the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To provide fiscal assistance to local
		  governments.
	
	
		IAllocation and
			 Payment of Funds
			101.Short title; table
			 of contents
				(a)Short
			 titleThis Act may be cited
			 as the Local Fiscal Assistance Act of
			 2009.
				(b)Table of
			 contentsThe table of contents for this Act is as follows:
					
						Title I—Allocation and Payment of Funds
						Sec. 101. Short title; table of contents.
						Sec. 102. Payments to local governments.
						Sec. 103. Use of funds by local governments for priority
				expenditures.
						Sec. 104. Creation of trust fund; appropriations.
						Sec. 105. Allocation among States.
						Sec. 106. Entitlements of local governments.
						Sec. 107. Definitions and special rules for application of
				allocation formulas.
						Title II—Administrative Provisions
						Sec. 201. Reports on use of funds; publication.
						Sec. 202. Miscellaneous provisions.
						Sec. 203. Definitions.
					
				102.Payments to
			 local governments
				(a)In
			 generalExcept as otherwise
			 provided in this Act, the Secretary shall, for each entitlement period, pay out
			 of the Trust Fund to each unit of local government a total amount equal to the
			 entitlement of such unit determined under section 106 for such period.
				(b)InstallmentsIn
			 the case of entitlement periods ending after the date of the enactment of this
			 Act, such payments shall be made in installments, but not less often than once
			 for each quarter, and, in the case of quarters ending after the date of the
			 enactment of this Act, shall be paid not later than 5 days after the close of
			 each quarter. Such payments for any entitlement period may be initially made on
			 the basis of estimates. Proper adjustment shall be made in the amount of any
			 payment to a unit of local government to the extent that the payments
			 previously made to such government under this title were in excess of or less
			 than the amounts required to be paid.
				103.Use of funds by
			 local governments for priority expenditures
				(a)In
			 generalFunds received by
			 units of local government under this title may be used only for priority
			 expenditures. For purposes of this Act, the term priority
			 expenditures means only—
					(1)ordinary and
			 necessary maintenance and operating expenses for—
						(A)public safety
			 (including law enforcement, fire protection, and building code
			 enforcement);
						(B)environmental
			 protection (including sewage disposal, sanitation, and pollution
			 abatement);
						(C)public
			 transportation (including transit systems and streets and roads);
						(D)health;
						(E)recreation;
						(F)libraries;
						(G)social services
			 for the poor or aged; and
						(H)financial
			 administration; and
						(2)ordinary and
			 necessary capital expenditures authorized by law.
					(b)Certificates by
			 local governmentsThe Secretary is authorized to accept a
			 certification by the chief executive officer of a unit of local government that
			 the unit of local government has used the funds received by it under this title
			 for an entitlement period only for priority expenditures, unless he determines
			 that such certification is not sufficiently reliable to enable him to carry out
			 his duties under this title.
				104.Creation of
			 trust fund; appropriations
				(a)Trust
			 Fund
					(1)In
			 generalThere is hereby
			 established on the books of the Treasury of the United States a trust fund to
			 be known as the Local Government Fiscal Assistance Trust Fund
			 (referred to in this title as the Trust Fund). The Trust Fund
			 shall remain available without fiscal year limitation and shall consist of such
			 amounts as may be appropriated to it and deposited in it as provided in
			 subsection (b). Except as provided in this Act, amounts in the Trust Fund may
			 be used only for the payments to local governments provided by this
			 title.
					(2)TrusteeThe
			 Secretary of the Treasury shall be the trustee of the Trust Fund and shall
			 report to the Congress not later than March 1 of each year on the operation and
			 status of the Trust Fund during the preceding fiscal year.
					(b)Appropriations
					(1)In
			 generalThere is appropriated
			 to the Trust Fund, out of amounts in the general fund of the Treasury
			 attributable to the collections of the Federal individual income taxes not
			 otherwise appropriated—
						(A)for the period beginning on the date of the
			 enactment of this Act, and ending September 30, 2009, $30,000,000,000;
						(B)for fiscal year
			 2010, $30,000,000,000; and
						(C)for fiscal year
			 2011, $30,000,000,000.
						(2)DepositsAmounts
			 appropriated by paragraph (1) for any fiscal year or other period shall be
			 deposited in the Trust Fund on the later of (A) the first day of such year or
			 period, or (B) the day after the date of enactment of this Act.
					(c)Transfers from
			 trust fund to general fundThe Secretary shall from time to time
			 transfer from the Trust Fund to the general fund of the Treasury any moneys in
			 the Trust Fund which he determines will not be needed to make payments to units
			 of local government under this title.
				105.Allocation
			 among States
				(a)In
			 generalThere shall be
			 allocated to each State for each entitlement period, out of amounts
			 appropriated under section 104(b)(1) for that entitlement period, an amount
			 which bears the same ratio to the amount appropriated under that section for
			 that period as the amount allocable to that State under subsection (b) bears to
			 the sum of the amounts allocable to all States under subsection (b).
				(b)Determination of
			 allocable amount
					(1)In
			 generalFor purposes of subsection (a), the amount allocable to a
			 State under this subsection for any entitlement period shall be determined
			 under paragraph (2).
					(2)Three factor
			 formulaFor purposes of paragraph (1), the amount allocable to a
			 State under this paragraph for any entitlement period is the amount which bears
			 the same ratio to $20,000,000,000 as—
						(A)the population of that State, multiplied by
			 the general tax effort factor of that State, multiplied by the relative income
			 factor of that State, bears to
						(B)the sum of the
			 products determined under subparagraph (A) for all States.
						106.Entitlements of
			 local governments
				(a)Allocation among
			 county areasThe amount to be
			 allocated to the units of local government within a State for any entitlement
			 period shall be allocated among the county areas located in that State so that
			 each county area will receive an amount which bears the same ratio to the total
			 amount to be allocated to the units of local government within that State
			 as—
					(1)the population of that county area,
			 multiplied by the general tax effort factor of that county area, multiplied by
			 the relative income factor of that county area, bears to
					(2)the sum of the
			 products determined under paragraph (1) for all county areas within that
			 State.
					(b)Allocation to
			 county governments, municipalities, townships, etc
					(1)County
			 governmentsThe county
			 government shall be allocated that portion of the amount allocated to the
			 county area for the entitlement period under subsection (a) which bears the
			 same ratio to such amount as the adjusted taxes of the county government bear
			 to the adjusted taxes of the county government and all other units of local
			 government located in the county area.
					(2)Other units of
			 local governmentThe amount remaining for allocation within a
			 county area after the application of paragraph (1) shall be allocated among the
			 units of local government (other than the county government and other than
			 township governments) located in that county area so that each unit of local
			 government will receive an amount which bears the same ratio to the total
			 amount to be allocated to all such units as—
						(A)the population of
			 that local government, multiplied by the general tax effort factor of that
			 local government, multiplied by the relative income factor of that local
			 government, bears to
						(B)the sum of the
			 products determined under subparagraph (A) for all such units.
						(3)Township
			 governmentsIf the county area includes one or more township
			 governments, then before applying paragraph (2)—
						(A)there shall be set
			 aside for allocation under subparagraph (B) to such township governments that
			 portion of the amount allocated to the county area for the entitlement period
			 which bears the same ratio to such amount as the sum of the adjusted taxes of
			 all such township governments bears to the aggregate adjusted taxes of the
			 county government, such township governments, and all other units of local
			 government located in the county area, and
						(B)that portion of
			 each amount set aside under subparagraph (A) shall be allocated to each
			 township government on the same basis as amounts are allocated to units of
			 local government under paragraph (2).
						If this
			 paragraph applies with respect to any county area for any entitlement period,
			 the remaining portion allocated under paragraph (2) to the units of local
			 government located in the county area (other than the county government and the
			 township governments) shall be appropriately reduced to reflect the amounts set
			 aside under subparagraph (A).(4)Indian tribes
			 and alaskan native villagesIf within a county area there is an
			 Indian tribe or Alaskan native village which has a recognized governing body
			 which performs substantial governmental functions, then before applying
			 paragraph (1) there shall be allocated to such tribe or village a portion of
			 the amount allocated to the county area for the entitlement period which bears
			 the same ratio to such amount as the population of that tribe or village within
			 that county area bears to the population of that county area. If this paragraph
			 applies with respect to any county area for any entitlement period, the amount
			 to be allocated under paragraph (1) shall be appropriately reduced to reflect
			 the amount allocated under the preceding sentence. If the entitlement of any
			 such tribe or village is waived for any entitlement period by the governing
			 body of that tribe or village, then the provisions of this paragraph shall not
			 apply with respect to the amount of such entitlement for such period.
					(5)Rule for small
			 units of governmentIf the Secretary determines that in any
			 county area the data available for any entitlement period are not adequate for
			 the application of the formulas set forth in paragraphs (2) and (3)(B) with
			 respect to units of local government (other than a county government) with a
			 population below a number (not more than 500) prescribed for that county area
			 by the Secretary, he may apply paragraph (2) or (3)(B) by allocating for such
			 entitlement period to each such unit located in that county area an amount
			 which bears the same ratio to the total amount to be allocated under paragraph
			 (2) or (3)(B) for such entitlement period as the population of such unit bears
			 to the population of all units of local government in that county area to which
			 allocations are made under such paragraph. If the preceding sentence applies
			 with respect to any county area, the total amount to be allocated under
			 paragraph (2) or (3)(B) to other units of local government in that county area
			 for the entitlement period shall be appropriately reduced to reflect the
			 amounts allocated under the preceding sentence.
					(6)Entitlement
						(A)In
			 generalExcept as otherwise provided in this paragraph, the
			 entitlement of any unit of local government for any entitlement period shall be
			 the amount allocated to such unit under this subsection (after taking into
			 account any applicable modification under subsection (c)).
						(B)Maximum and
			 minimum per capita entitlementSubject to the provisions of
			 subparagraphs (C) and (D), the per capita amount allocated to any county area
			 or any unit of local government (other than a county government) within a State
			 under this section for any entitlement period shall not be less than 20
			 percent, nor more than 145 percent, of two-thirds of the amount allocated to
			 the State under section 105, divided by the population of that State.
						(C)LimitationThe
			 amount allocated to any unit of local government under this section for any
			 entitlement period shall not exceed 50 percent of the sum of (i) such
			 government’s adjusted taxes, and (ii) the intergovernmental transfers of
			 revenue to such government (other than transfers to such government under this
			 title).
						(D)Entitlement less
			 than $1,000, or governing body waives entitlementIf (but for
			 this subparagraph) the entitlement of any unit of local government below the
			 level of the county government—
							(i)would be less than
			 $1,000 for any entitlement period ($500 for an entitlement period of 6 months),
			 or
							(ii)is
			 waived for any entitlement period by the governing body of such unit,
							then the
			 amount of such entitlement for such period shall (in lieu of being paid to such
			 unit) be added to, and shall become a part of, the entitlement for such period
			 of the county government of the county area in which such unit is
			 located.(7)Adjustment of
			 entitlement
						(A)In
			 generalIn adjusting the
			 allocation of any county area or unit of local government, the Secretary shall
			 make any adjustment required under paragraph (6)(B) first, any adjustment
			 required under paragraph (6)(C) next, and any adjustment required under
			 paragraph (6)(D) last.
						(B)Adjustment for
			 application of maximum or minimum per capita entitlementThe
			 Secretary shall adjust the allocations made under this section to county areas
			 or to units of local governments in any State in order to bring those
			 allocations into compliance with the provisions of paragraph (6)(B). In making
			 such adjustments he shall make any necessary adjustments with respect to county
			 areas before making any necessary adjustments with respect to units of local
			 government.
						(C)Adjustment for
			 application of limitationIn
			 any case in which the amount allocated to a unit of local government is reduced
			 under paragraph (6)(C) by the Secretary, the amount of that reduction—
							(i)in
			 the case of a unit of local government (other than a county government), shall
			 be added to and increase the allocation of the county government of the county
			 area in which it is located, unless (on account of the application of paragraph
			 (6)) that county government may not receive it, in which case the amount of the
			 reduction shall be added to and increase the entitlement of the State
			 government of the State in which that unit of local government is located;
			 and
							(ii)in
			 the case of a county government, shall be added to and increase the entitlement
			 of the State government of the State in which it is located.
							(c)Special
			 allocation rules
					(1)Optional
			 formulaA State may by law
			 provide for the allocation of funds among county areas, or among units of local
			 government (other than county governments), on the basis of the population
			 multiplied by the general tax effort factors of such areas or units of local
			 government, on the basis of the population multiplied by the relative income
			 factors of such areas or units of local government, or on the basis of a
			 combination of those two factors. Any State which provides by law for such a
			 variation in the allocation formula provided by subsection (a), or by
			 paragraphs (2) and (3) of subsection (b), shall notify the Secretary of such
			 law not later than 30 days before the beginning of the first entitlement period
			 to which such law is to apply. Any such law shall—
						(A)provide for
			 allocating 100 percent of the aggregate amount to be allocated under subsection
			 (a), or under paragraphs (2) and (3) of subsection (b);
						(B)apply uniformly
			 throughout the State; and
						(C)apply during the
			 period beginning on the first day of the first entitlement period to which it
			 applies and ending on September 30, 2011.
						(2)CertificationParagraph
			 (1) shall apply within a State only if the Secretary certifies that the State
			 law complies with the requirements of such paragraph. The Secretary shall not
			 certify any such law with respect to which he receives notification later than
			 30 days prior to the first entitlement period during which it is to
			 apply.
					(d)Governmental
			 definitions and related rulesFor purposes of this Act—
					(1)Units of local
			 governmentThe term
			 unit of local government means the government of a county,
			 municipality, township, or other unit of government below the State which is a
			 unit of general government (determined on the basis of the same principles as
			 are used by the Bureau of the Census for general statistical purposes). Such
			 term also means, except for purposes of paragraphs (1), (2), (3), (5), (6)(C),
			 and (6)(D) of subsection (b), and, except for purposes of subsection (c), the
			 recognized governing body of an Indian tribe or Alaskan native village which
			 performs substantial governmental functions.
					(2)Certain areas
			 treated as countiesIn any State in which any unit of local
			 government (other than a county government) constitutes the next level of
			 government below the State government level, then, except as provided in the
			 next sentence, the geographic area of such unit of government shall be treated
			 as a county area (and such unit of government shall be treated as a county
			 government) with respect to that portion of the State’s geographic area. In any
			 State in which any county area is not governed by a county government but
			 contains two or more units of local government, such units shall not be treated
			 as county governments and the geographic areas of such units shall not be
			 treated as county areas.
					(3)TownshipsThe
			 term township includes equivalent subdivisions of government
			 having different designations (such as towns), and shall be
			 determined on the basis of the same principles as are used by the Bureau of the
			 Census for general statistical purposes.
					(4)Units of local
			 government located in larger entityA unit of local government
			 shall be treated as located in a larger entity if part or all of its geographic
			 area is located in the larger entity.
					(5)Only part of
			 unit located in larger entityIf only part of a unit of local
			 government is located in a larger entity, such part shall be treated for
			 allocation purposes as a separate unit of local government, and all
			 computations shall, except as otherwise provided in regulations, be made on the
			 basis of the ratio which the estimated population of such part bears to the
			 population of the entirety of such unit.
					(6)Boundary
			 changes, governmental reorganization, etcIf, by reason of
			 boundary line changes, by reason of State statutory or constitutional changes,
			 by reason of annexations or other governmental reorganizations, or by reason of
			 other circumstances, the application of any provision of this section to units
			 of local government does not carry out the purposes of this title, the
			 application of such provision shall be made, under regulations prescribed by
			 the Secretary, in a manner which is consistent with such purposes.
					107.Definitions and
			 special rules for application of allocation formulas
				(a)In
			 generalFor purposes of this
			 title—
					(1)PopulationPopulation shall be determined on the same
			 basis as resident population is determined by the Bureau of the Census for
			 general statistical purposes.
					(2)Urbanized
			 populationUrbanized population means the population of any area
			 consisting of a central city or cities of 50,000 or more inhabitants (and of
			 the surrounding closely settled territory for such city or cities) which is
			 treated as an urbanized area by the Bureau of the Census for general
			 statistical purposes.
					(3)IncomeIncome
			 means total money income received from all sources, as determined by the Bureau
			 of the Census for general statistical purposes.
					(4)Personal
			 incomePersonal income means the income of individuals, as
			 determined by the Department of Commerce for national income accounts
			 purposes.
					(5)Dates for
			 determining allocations and entitlementsExcept as provided in
			 regulations, the determination of allocations and entitlements for any
			 entitlement period shall be made as of the first day of the third month
			 immediately preceding the beginning of such period.
					(6)Intergovernmental
			 transfersThe intergovernmental transfers of revenue to any
			 government are the amounts of revenue received by that government from other
			 governments as a share in financing (or as reimbursement for) the performance
			 of governmental functions, as determined by the Bureau of the Census for
			 general statistical purposes.
					(7)Data used;
			 uniformity of data
						(A)General
			 ruleExcept as provided in
			 subparagraph (B), the data used shall be the most recently available data
			 provided by the Bureau of the Census or the Department of Commerce, as the case
			 may be.
						(B)Use of
			 estimates, etcWhere the Secretary determines that the data
			 referred to in subparagraph (A) are not current enough or are not comprehensive
			 enough to provide for equitable allocations, he may use such additional data
			 (including data based on estimates) as may be provided for in
			 regulations.
						(b)Income tax
			 amount of statesFor purposes of this title—
					(1)In
			 generalThe income tax amount of any State for any entitlement
			 period is the income tax amount of such State as determined under paragraphs
			 (2) and (3).
					(2)Income tax
			 amountThe income tax amount of any State for any entitlement
			 period is 15 percent of the net amount collected from the State individual
			 income tax of such State during 2009 or (if later) during the last calendar
			 year ending before the beginning of such entitlement period.
					(3)Ceiling and
			 floorThe income tax amount of any State for any entitlement
			 period—
						(A)shall not exceed 6
			 percent, and
						(B)shall not be less
			 than 1 percent,
						of the
			 Federal individual income tax liabilities attributed to such State for taxable
			 years ending during 2008 or (if later) during the last calendar year ending
			 before the beginning of such entitlement period.(4)State individual
			 income taxThe individual income tax of any State is the tax
			 imposed upon the income of individuals by such State and described as a State
			 income tax under section 164(a)(3) of the Internal Revenue Code of 1986.
					(5)Federal
			 individual income tax liabilitiesFederal individual income tax
			 liabilities attributed to any State for any period shall be determined on the
			 same basis as such liabilities are determined for such period by the Internal
			 Revenue Service for general statistical purposes.
					(c)General tax
			 effort of states
					(1)In
			 generalFor purposes of this
			 title—
						(A)General tax
			 effort factorThe general tax effort factor of any State for any
			 entitlement period is (i) the net amount collected from the State and local
			 taxes of such State during the most recent reporting year, divided by (ii) the
			 aggregate personal income (as defined in paragraph (4) of subsection (a))
			 attributed to such State for the same period.
						(B)General tax effort
			 amountThe general tax effort amount of any State for any
			 entitlement period is the amount determined by multiplying—
							(i)the
			 net amount collected from the State and local taxes of such State during the
			 most recent reporting year, by
							(ii)the
			 general tax effort factor of that State.
							(2)State and local
			 taxes
						(A)Taxes taken into
			 accountThe State and local
			 taxes taken into account under paragraph (1) are the compulsory contributions
			 exacted by the State (or by any unit of local government or other political
			 subdivision of the State) for public purposes (other than employee and employer
			 assessments and contributions to finance retirement and social insurance
			 systems, and other than special assessments for capital outlay), as such
			 contributions are determined by the Bureau of the Census for general
			 statistical purposes.
						(B)Most recent
			 reporting yearThe most recent reporting year with respect to any
			 entitlement period consists of the years taken into account by the Bureau of
			 the Census in its most recent general determination of State and local taxes
			 made before the close of such period.
						(d)General tax
			 effort factor of county areaFor purposes of this title, the
			 general tax effort factor of any county area for any entitlement period
			 is—
					(1)the adjusted taxes
			 of the county government plus the adjusted taxes of each other unit of local
			 government within that county area, divided by
					(2)the aggregate
			 income (as defined in paragraph (3) of subsection (a)) attributed to that
			 county area.
					(e)General tax
			 effort factor of unit of local governmentFor purposes of this
			 title—
					(1)In
			 generalThe general tax
			 effort factor of any unit of local government for any entitlement period
			 is—
						(A)the adjusted taxes
			 of that unit of local government, divided by
						(B)the aggregate
			 income (as defined in paragraph (3) of subsection (a)) attributed to that unit
			 of local government.
						(2)Adjusted
			 taxes
						(A)In
			 generalThe adjusted taxes of
			 any unit of local government are—
							(i)the
			 compulsory contributions exacted by such government for public purposes (other
			 than employee and employer assessments and contributions to finance retirement
			 and social insurance systems, and other than special assessments for capital
			 outlay), as such contributions are determined by the Bureau of the Census for
			 general statistical purposes, and
							(ii)adjusted (under
			 regulations prescribed by the Secretary) by excluding an amount equal to that
			 portion of such compulsory contributions which is properly allocable to
			 expenses for education.
							(B)Certain sales
			 taxes collected by countiesIn any case where—
							(i)a
			 county government exacts sales taxes within the geographic area of a unit of
			 local government and transfers part or all of such taxes to such unit without
			 specifying the purposes for which such unit may spend the revenues, and
							(ii)the
			 Governor of the State notifies the Secretary that the requirements of this
			 subparagraph have been met with respect to such taxes,
							then the
			 taxes so transferred shall be treated as the taxes of the unit of local
			 government (and not the taxes of the county government).(f)Relative income
			 factorFor purposes of this title, the relative income factor is
			 a fraction—
					(1)in the case of a
			 State, the numerator of which is the per capita income of the United States and
			 the denominator of which is the per capita income of that State;
					(2)in
			 the case of a county area, the numerator of which is the per capita income of
			 the State in which it is located and the denominator of which is the per capita
			 income of that county area; and
					(3)in the case of a
			 unit of local government, the numerator of which is the per capita income of
			 the county area in which it is located and the denominator of which is the per
			 capita income of the geographic area of that unit of local government.
					For
			 purposes of this subsection, per capita income shall be determined on the basis
			 of income as defined in paragraph (3) of subsection (a).IIAdministrative
			 Provisions
			201.Reports on use
			 of funds; publication
				(a)Reports on use
			 of fundsEach State
			 government and unit of local government which receives funds under title I
			 shall, after the close of each entitlement period, submit a report to the
			 Secretary setting forth the amounts and purposes for which funds received
			 during such period have been spent or obligated. Such reports shall be in such
			 form and detail and shall be submitted at such time as the Secretary may
			 prescribe. The Secretary shall establish a publicly accessible website for
			 purposes of this Act and shall post such reports on that website.
				(b)Reports on
			 planned use of fundsEach State government and unit of local
			 government which expects to receive funds under title I for any entitlement
			 period beginning on or after October 1, 2009 shall submit a report to the
			 Secretary setting forth the amounts and purposes for which it plans to spend or
			 obligate the funds which it expects to receive during such period. Such reports
			 shall be in such form and detail as the Secretary may prescribe and shall be
			 submitted at such time before the beginning of the entitlement period as the
			 Secretary may prescribe.
				202.Miscellaneous
			 provisions
				(a)Assurances to
			 the SecretaryIn order to
			 qualify for any payment under title I for any entitlement period beginning on
			 or after October 1, 2009, a State government or unit of local government must
			 establish (in accordance with regulations prescribed by the Secretary, and,
			 with respect to a unit of local government, after an opportunity for review and
			 comment by the Governor of the State in which such unit is located) to the
			 satisfaction of the Secretary that—
					(1)it will establish
			 a trust fund in which it will deposit all payments it receives under title
			 I;
					(2)it
			 will use amounts in such trust fund (including any interest earned thereon
			 while in such trust fund) during such reasonable period or periods as may be
			 provided in such regulations;
					(3)in the case of a
			 unit of local government, it will use amounts in such trust fund (including any
			 interest earned thereon while in such trust fund) only for priority
			 expenditures (as defined in section 103(a)), and will pay over to the Secretary
			 (for deposit in the general fund of the Treasury) an amount equal to 110
			 percent of any amount expended out of such trust fund in violation of this
			 paragraph, unless such amount is promptly repaid to such trust fund (or the
			 violation is otherwise corrected) after notice and opportunity for corrective
			 action;
					(4)it will provide
			 for the expenditure of amounts received under title I only in accordance with
			 the laws and procedures applicable to the expenditure of its own
			 revenues;
					(5)it will—
						(A)use fiscal,
			 accounting, and audit procedures which conform to guidelines established
			 therefor by the Secretary (after consultation with the Comptroller General of
			 the United States),
						(B)provide to the
			 Secretary (and to the Comptroller General of the United States), on reasonable
			 notice, access to, and the right to examine, such books, documents, papers, or
			 records as the Secretary may reasonably require for purposes of reviewing
			 compliance with this Act (or, in the case of the Comptroller General, as the
			 Comptroller General may reasonably require for purposes of reviewing compliance
			 and operations under subsection (c)(2)), and
						(C)make such annual
			 and interim reports (other than reports required by section 201) to the
			 Secretary as he may reasonably require;
						(6)all laborers and
			 mechanics employed by contractors or subcontractors in the performance of work
			 on any construction project, 25 percent or more of the costs of which project
			 are paid out of its trust fund established under paragraph (1), will be paid
			 wages at rates not less than those prevailing on similar construction in the
			 locality as determined by the Secretary of Labor in accordance with subchapter
			 IV of chapter 31 of title 40, United States Code (commonly referred to as the
			 Davis-Bacon Act);
					(7)individuals
			 employed by it whose wages are paid in whole or in part out of its trust fund
			 established under paragraph (1) will be paid wages which are not lower than the
			 prevailing rates of pay for persons employed in similar public occupations by
			 the same employer; and
					(8)in the case of a
			 unit of local government as defined in the second sentence of section 106(d)(1)
			 (relating to governments of Indian tribes and Alaskan native villages), it will
			 expend funds received by it under title I for the benefit of members of the
			 tribe or village residing in the county area from the allocation of which funds
			 are allocated to it under section 106(b)(4).
					Paragraph
			 (7) shall apply with respect to employees in any category only if 25 percent or
			 more of the wages of all employees of the State government or unit of local
			 government in such category are paid from the trust fund established by it
			 under paragraph (1).(b)Withholding of
			 paymentsIf the Secretary determines that a State government or
			 unit of local government has failed to comply substantially with any provision
			 of subsection (a) or any regulations prescribed thereunder, after giving
			 reasonable notice and opportunity for a hearing to the Governor of the State or
			 the chief executive officer of the unit of local government, he shall notify
			 the State government or unit of local government that if it fails to take
			 corrective action within 60 days from the date of receipt of such notification
			 further payments to it will be withheld for the remainder of the entitlement
			 period and for any subsequent entitlement period until such time as the
			 Secretary is satisfied that appropriate corrective action has been taken and
			 that there will no longer be any failure to comply. Until he is satisfied, the
			 Secretary shall make no further payments of such amounts.
				(c)Accounting,
			 auditing, and evaluation
					(1)In
			 generalThe Secretary shall
			 provide for such accounting and auditing procedures, evaluations, and reviews
			 as may be necessary to insure that the expenditures of funds received under
			 title I by State governments and units of local government comply fully with
			 the requirements of this Act. The Secretary is authorized to accept an audit by
			 a State of such expenditures of a State government or unit of local government
			 if he determines that such audit and the audit procedures of that State are
			 sufficiently reliable to enable him to carry out his duties under this
			 Act.
					(2)Comptroller
			 general shall review complianceThe Comptroller General of the
			 United States shall make such reviews of the work as done by the Secretary, the
			 State governments, and the units of local government as may be necessary for
			 the Congress to evaluate compliance and operations under this Act.
					203.Definitions
				(a)SecretaryFor purposes of this Act, the term
			 Secretary means the Secretary of the Treasury or his delegate. The
			 term Secretary of the Treasury means the Secretary of the Treasury
			 personally, not including any delegate.
				(b)Entitlement
			 periodFor purposes of this Act, the term entitlement
			 period means each of the following:
					(1)The period beginning on the date of the
			 enactment of this Act and ending September 30, 2009.
					(2)Fiscal year
			 2010.
					(3)Fiscal year
			 2011.
					
